Case: 15-60772      Document: 00513351824         Page: 1    Date Filed: 01/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-60772
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In re: SHAWN BURTON,                                                     January 21, 2016
                                                                           Lyle W. Cayce
                                                 Movant                         Clerk


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-724


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Shawn Burton, Mississippi prisoner # 82975, has filed a request for a
certificate of appealability (COA), which we construe as a notice of appeal from
the district court’s order transferring Burton’s second 28 U.S.C. § 2254 habeas
application to this court, pursuant to 28 U.S.C. § 1631, and as a motion seeking
authorization to file a successive § 2254 application.
       The district court transferred Burton’s § 2254 application challenging his
robbery conviction to this court for a determination whether a successive
application should be allowed. Burton has not met the requirements for filing
a successive § 2254 application. See 28 U.S.C. § 2244(b).
       Accordingly, leave to file a successive application is DENIED, and the
transfer order is AFFIRMED. Burton’s motion for a COA is DENIED as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60772     Document: 00513351824     Page: 2   Date Filed: 01/21/2016


                                  No. 15-60772

unnecessary.    See United States v. Fulton, 780 F.3d 683, 688 (5th Cir.),
cert. denied, 136 S. Ct. 431 (2015).




                                       2